Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146523-4                                                                                                 Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146523-4
                                                                    COA: 309384, 310456
                                                                    Oakland CC: 2008-222726-FC
  SCHUYLER DION CHENAULT,
           Defendant-Appellant.

  _________________________________________/


         On order of the Court, the application for leave to appeal the November 27, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the Court of Appeals’ decision in
  People v Lester, 232 Mich App 262, 281 (1998), correctly articulates what a defendant
  must show to establish a Brady violation; (2) whether the Court of Appeals erred when it
  reversed the trial court’s grant of a new trial, which was premised on the prosecution’s
  violation of the rule from Brady v Maryland, 373 US 83; 83 S Ct 1194; 10 L Ed 2d 215
  (1963); and (3) whether trial counsel rendered ineffective assistance of counsel under
  Strickland v Washington, 466 US 668; 104 S Ct 2052; 80 L Ed 2d 674 (1984), for failing
  to exercise reasonable diligence after learning of the existence of the videotaped
  interviews.

          The Criminal Law Section of the State Bar of Michigan, the Prosecuting Attorneys
  Association of Michigan, and the Criminal Defense Attorneys of Michigan are invited to
  file briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2013
         s0529
                                                                               Clerk